DETAILED ACTION
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 10,896,008 to Tajima (“Tajima”) describes a printing system consisting of a print server 200 connected to a display apparatus 210, user terminals 280A and 280B and a printer 220 (see Fig. 2). The visual apparatus 100 visually displays print histories of a plurality of print jobs and includes what is known as a timeline function. Print job events and the printer status occurring between a start time and an end time are visualized and displayed in a time series (see Figs. 9-21).
U.S. Publ. 2007/0073772 to Blue et al. (“Blue”) describes a productivity tracking tool for printing systems. The tracking tool includes an application to retrieve printer system data that is stored locally on one or more networked printing systems. The application parses and stores status events indicating an operation status of the printer, job events indicting the beginning and ending of print jobs, and intervention events indicating error status changes of the printer system in a database. The system further includes templates or other interfaces to access the database and display the information in useful formats or graphs.  
U.S. Pat. 7,996,432 to Coffman et al. (“Coffman”) describes a method for generating an annotation for media content, that includes retrieving a media content subset from a media content source, saving the received media content subset at a computing system, and generating an annotation for association with the media content subset using the computer system. The further includes associating the annotation with 
U.S. Pat. 6,709,176 to Gotoh et al. (“Gotoh”) describes one a method of automatically scheduling the execution of print jobs in a print shop capable of taking into consideration proof print jobs alongside regular print jobs. In one aspect of the method, a schedule view of print jobs scheduled to be printed by respective printers are displayed along visual timelines associated with the printers that are aligned with respect to time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8 and 14, Tajima discloses a system comprising: 
a printer terminal device (user terminal 280 or display apparatus 210 of Tajima’s Fig. 2) in communication with a printer (printer 200 of Tajima Fig. 2) and configured to receive statuses of a printer as well as statuses of a plurality of plurality of print jobs executing on the printer over a period of time (Tajima, Fig. 9 and column 14/lines 56-60: printer statuses over a period of time are displayed in the printer process graphical area 872; print job statuses are displayed in the graphical area 870; it is implicit that the printer and print job statuses are received by the printer terminal), 
the printer terminal device configured to present a Graphical User Interface (GUI) at a display that includes a visual timeline of printer statuses and a plurality of visual 
However, Tajima by itself or in combination with any other prior art of record does not describe or make obvious the GUI including visual timelines of printer statuses of a second printer or the printer terminal device being configured to receive user interaction with a printer status as recited in the claims. 
For this reason, the claims are believed to be distinct from the prior art of record.
Claims 2-7, 9-13 and 15-20 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674